          Case 1:18-cv-01731-NONE-GSA Document 16 Filed 05/20/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     MARVIN DOMINGUEZ,                            1:18-cv-001731-NONE-GSA-PC
11
                   Plaintiff,                      ORDER ADOPTING FINDINGS AND
12
                                                   RECOMMENDATIONS IN FULL
           v.
13                                                 (Doc. No. 15.)
     F. PADILLA, et al.,
14                                                 ORDER FOR THIS CASE TO PROCEED ONLY
                 Defendants.                       AGAINST DEFENDANT PADILLA FOR
15
                                                   RETALIATION UNDER THE FIRST
16                                                 AMENDMENT, AND DISMISSING ALL
                                                   OTHER CLAIMS AND DEFENDANTS BASED
17                                                 ON PLAINTIFF’S FAILURE TO STATE A
18                                                 CLAIM

19
20          Plaintiff Marvin Dominguez is a prisoner proceeding pro se and in forma pauperis with

21   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 10, 2020, the court entered findings and recommendations, recommending that

24   this action proceed only against defendant Padilla for retaliation under the First Amendment,

25   and that all other claims and defendants be dismissed from this action based on plaintiff’s

26   failure to state a claim. (Doc. No. 15.) Plaintiff was granted fourteen days in which to file

27   objections to the findings and recommendations. (Id.) The fourteen-day time period has

28

                                                     1
          Case 1:18-cv-01731-NONE-GSA Document 16 Filed 05/20/20 Page 2 of 2



 1   expired, and plaintiff has not filed objections or any other response to the findings and
 2   recommendations.
 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 5   court finds the findings and recommendations to be supported by the record and proper analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1.      The findings and recommendations issued by the Magistrate Judge on April 10,
 8                  2020 (Doc. No. 15), are adopted in full;
 9          2.      This action now proceeds with Plaintiff's First Amended Complaint, filed on
10                  December 18, 2019, with only Plaintiff’s retaliation claim against defendant C/O
11                  F. Padilla, but no other claims;
12          3.      All other claims and defendants are dismissed from this case for Plaintiff’s failure
13                  to state a claim upon which relief may be granted;
14          4.      The Clerk is directed to reflect on the docket that defendant Padilla is the only
15                  defendant in this case; and;
16          5.      This case is referred back to the magistrate judge for further proceedings,
17                  including initiation of service of process.
18
     IT IS SO ORDERED.
19
20      Dated:     May 19, 2020
                                                           UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                       2
